Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 7-13, 15, 18-27 and 32-41 are rejected under 35 U.S.C. 103 as being unpatentable over DeLong et al. (US Patent 8,202,379).

Regarding claim 1, DeLong et al. teach a welded yarn comprising a first portion along a generally radial cross-section of the yarn wherein said welded yarn is comprised of a plurality of naturally occurring structural polysaccharide including cellulose, hemicellulose, chitin and chitosan a second portion along the generally radial cross-section of the welded yarn wherein said second portion is positioned interiorly with respect to the first portion [1:40-2:15; 3:59-59; 5:25-35; 6:14-16, 8:43-61 and Figure 2]. Delong et al. teach conditions such as the amount and placement of solvent, as well as time, temperature, and pressure control the extent to which neighboring fibers are fused and teach them as results effective variables and as such it would have been obvious to one of ordinary skill in the art to arrive at the claimed fiber volume ratio of the first portion is greater than a fiber volume portion of the second portion and the claimed first portion percentage of a radius of the welded yarn along a generally radial cross section through routine experimentation given the teachings of DeLong et al. in order to control the degree of the welding and location as desired in order to affect fiber properties. 
Since the instant specification is silent to unexpected results, the specific  fiber volume portion of the second portion and the claimed first portion percentage of a radius of the welded yarn along a generally radial cross section is not considered to confer patentability to the claims. As the fiber volume portion of the second portion and the claimed first portion percentage of a radius of the welded yarn along a generally radial cross section is(are) variable(s) that can be modified, among others, by adjusting  the degree of welding,  the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the  fiber volume portion of the second portion and the claimed first portion percentage of a radius of the welded yarn along a generally radial cross section in DeLong et al. to obtain the desired fiber volume portion of the second portion and the claimed first portion percentage of a radius of the welded yarn along a generally radial cross section (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
Regarding claims 3-5, 9, 11, 33-36, DeLong et al. teach the amount of the first portion and second portions which are welded and/or not welded and the fiber volume percentage and ratio amounts as a results effective variable at 1:66-2:2 and therefore it would have been obvious to one of ordinary skill in the art to arrive at the claimed amounts through routine experimentation. 	 
Since the instant specification is silent to unexpected results, the specific  fiber volume portion of the second portion and the claimed first portion percentage of a radius of the welded yarn along a generally radial cross section is not considered to confer patentability to the claims. As the fiber volume portion of the second portion and the claimed first portion percentage of a radius of the welded yarn along a generally radial cross section is(are) variable(s) that can be modified, among others, by adjusting  the degree of welding,  the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the  fiber volume portion of the second portion and the claimed first portion percentage of a radius of the welded yarn along a generally radial cross section in DeLong et al. to obtain the desired fiber volume portion of the second portion and the claimed first portion percentage of a radius of the welded yarn along a generally radial cross section (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
Regarding claim 7, the first portion extends inward from a periphery of the planar cross-section. The clamed amount of the extension would have been obvious to one of ordinary skill in the art at the time of the invention as DeLong et al. teach the amount of the first portion and second portions which are welded or not welded as a results effective variable at 1:66-2:2 and therefore it would have been obvious to one of ordinary skill in the art to arrive at the claimed amounts through routine experimentation. 
Regarding claim 8, the welded yarn is made of cellulosic-based material [Abstract]. 
Regarding claim 10, DeLong et al. teach the amount of the first portion and second portions which are welded or not welded as a results effective variable at 1:66-2:2 and therefore it would have been obvious to one of ordinary skill in the art to arrive at the claimed amounts through routine experimentation. Therefore, the claimed third portion would have been obvious to one of ordinary skill in the art as the welding at various amounts would yield a third portion positioned between the first and second portions wherein the degree of welding in the third portion is different than a degree of welding of the first portion. 
Regarding claims 12-13, DeLong et al. teach the amount of the first portion and second portions which are welded or not welded as a results effective variable at 1:66-2:2 and therefore it would have been obvious to one of ordinary skill in the art to arrive at the claimed surface area amounts of the generally radial cross-section through routine experimentation.
Since the instant specification is silent to unexpected results, the specific  fiber volume portion of the second portion and the claimed first portion percentage of a surface area of a radius of the welded yarn along a generally radial cross section is not considered to confer patentability to the claims. As the fiber volume portion of the second portion and the claimed first portion percentage  of a surface area of a radius of the welded yarn along a generally radial cross section is(are) variable(s) that can be modified, among others, by adjusting  the degree of welding,  the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the  fiber volume portion of the second portion and the claimed first portion percentage of a surface area of a radius of the welded yarn along a generally radial cross section in DeLong et al. to obtain the desired fiber volume portion of the second portion and the claimed first portion percentage of a surface area of a radius of the welded yarn along a generally radial cross section (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
Regarding claim 15, Given DeLong et al. teach controlling fiber welding by controlling amount and placement of solvent, as well as time, temperature, and pressure then it would have been obvious to one of ordinary skill in the art to arrive at the claimed second portion not being welded through routine experimentation given the teachings of DeLong et al. in order to locate the welding and location as desired in order to affect fiber properties.
Regarding claim 18, DeLong et al. teach a welded yarn comprising a first portion extending inward from an outer periphery of the welded yarn wherein said welded yarns is comprised of a plurality of fibers wherein the plurality of fibers are composed of a naturally occurring structural polysaccharide including cellulose, hemicellulose, chitin and chitosan, a second portion extending outward from a geometric center of the welded yarn wherein the second portion terminates at an inward boundary of the first portion and wherein a degree of welding of the first portion is different than a degree of welding of the second portion [1:40-2:15; 3:59-59; 5:25-35; 6:14-16, 8:43-61 and Figure 2]. Given DeLong et al. teach controlling fiber welding by controlling amount and placement of solvent, as well as time, temperature, and pressure then it would have been obvious to one of ordinary skill in the art to arrive at the claimed first fiber of said plurality and a second fiber of said plurality within said second portion are welded to one another via a naturally occurring or biopolymer in the first fiber and the second fiber through routine experimentation given the teachings of DeLong et al in order to control the degree of welding and location as desired in order to affect fiber properties. 
Since the instant specification is silent to unexpected results, the specific  fiber volume portion of the second portion and the claimed first portion percentage of a radius of the welded yarn along a generally radial cross section is not considered to confer patentability to the claims. As the fiber volume portion of the second portion and the claimed first portion percentage of a radius of the welded yarn along a generally radial cross section is(are) variable(s) that can be modified, among others, by adjusting  the degree of welding,  the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the  fiber volume portion of the second portion and the claimed first portion percentage of a radius of the welded yarn along a generally radial cross section in DeLong et al. to obtain the desired fiber volume portion of the second portion and the claimed first portion percentage of a radius of the welded yarn along a generally radial cross section (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
Regarding claim 19, The clamed amount of the extension would have been obvious to one of ordinary skill in the art at the time of the invention as DeLong et al. teach the amount of the first portion and second portions which are welded or not welded as a results effective variable at 1:66-2:2 and therefore it would have been obvious to one of ordinary skill in the art to arrive at the claimed amounts through routine experimentation. Creating uniformity of the first portion circumferentially would have been obvious to one of ordinary skill in the art in order to create fiber which have consistent properties. 
Regarding claim 20, the welded yarn contains no material other than a cellulosic-based polymer as the solvent is removed. 
Regarding claims 21 and 23-25, DeLong et al. teach the amount of the first portion and second portions which are welded or not welded as a results effective variable at 1:66-2:2 and therefore it would have been obvious to one of ordinary skill in the art to arrive at the claimed amounts through routine experimentation. 
Since the instant specification is silent to unexpected results, the specific  fiber volume portion of the second portion and the claimed first portion percentage of a radius of the welded yarn along a generally radial cross section is not considered to confer patentability to the claims. As the fiber volume portion of the second portion and the claimed first portion percentage of a radius of the welded yarn along a generally radial cross section is(are) variable(s) that can be modified, among others, by adjusting  the degree of welding,  the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the  fiber volume portion of the second portion and the claimed first portion percentage of a radius of the welded yarn along a generally radial cross section in DeLong et al. to obtain the desired fiber volume portion of the second portion and the claimed first portion percentage of a radius of the welded yarn along a generally radial cross section (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding claim 22, Given DeLong et al. teach controlling fiber welding by controlling amount and placement of solvent, as well as time, temperature, and pressure then it would have been obvious to one of ordinary skill in the art to arrive at the claimed first portion is unwelded through routine experimentation given the teachings of DeLong et al in order to locate the welding and location as desired in order to affect fiber properties. 
Regarding claims 26-27, the yarn further comprises a bonding material positioned in the welded yarn having a chemical composition that is substantially identical to said naturally occurring or biosynthetic polymer. The bonding portion is only in the first portion. Further, given DeLong et al. teach controlling fiber welding by controlling amount and placement of solvent, as well as time, temperature, and pressure then it would have been obvious to one of ordinary skill in the art to arrive at the claimed bonding material being positioned in the first portion only through routine experimentation given the teachings of DeLong et al in order to control the degree of welding and location as desired in order to affect fiber properties. 
Regarding claim 32, DeLong et al. teach a welded yarn comprising a first portion along a generally radial cross-section of the welded yarn wherein the welded yarn is comprised of a plurality of fibers wherein said plurality of fibers are composed of a naturally occurring structural polysaccharide including cellulose, hemicellulose, chitin and chitosan and wherein a first fiber of the plurality and a second fiber of the plurality within the first portion are welded to one another via a naturally occurring or biopolymer in the first and second fiber, a second portion along the generally radial cross section of the welded yarn wherein said second portion is positioned interiorly with respect to the first portion and wherein a third fiber of the plurality and a fourth fiber of the plurality within the second portion are not welded. 
Since the instant specification is silent to unexpected results, the specific  fiber volume portion of the first and second portions is not considered to confer patentability to the claims. As the fiber volume portion of the first and second portions is(are) variable(s) that can be modified, among others, by adjusting  the degree of welding,  the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the  fiber volume portion of the first and second portions in DeLong et al. to obtain the desired fiber volume portion of the first and second portions (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
Regarding claims 37-41, DeLong et al. teach a welded yarn comprising a first portion along a generally radial cross-section of the welded yarn wherein the welded yarn is comprised of a plurality of fibers wherein the plurality of fibers are composed of naturally occurring structural polysaccharide  including cellulose, hemicellulose, chitin and chitosan and wherein a first fiber of the plurality and a second fiber of the plurality within the first portion are welded to one another via2 a naturally occurring or biopolymer in the first and second fiber, a second portion along the generally radial cross section of the welded yarn. Delong et al. teach conditions such as the amount and placement of solvent, as well as time, temperature, and pressure control the extent to which neighboring fibers are fused and teach them as results effective variables and as such it would have been obvious to one of ordinary skill in the art to arrive at the claimed fiber volume ratio of the first portion and the second portion is located interiorly with respect to the first portion  and the fiber volume portion of the first portion is less than the fiber volume portion of the second portion through routine experimentation given the teachings of DeLong et al. in order to control degree of welding and location as desired in order to affect fiber properties.
Since the instant specification is silent to unexpected results, the specific  fiber volume portion of the first and second portions is not considered to confer patentability to the claims. As the fiber volume portion of the first and second portions is(are) variable(s) that can be modified, among others, by adjusting  the degree of welding,  the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the  fiber volume portion of the first and second portions in DeLong et al. to obtain the desired fiber volume portion of the first and second portions (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
Response to Arguments
Applicant's arguments filed 08/03/2022 have been fully considered but they are not persuasive.
Applicant argues DeLong teaches varying the penetration at the fiber level. The Office again reiterates DeLong teaches penetration of fibers at the yarn level as shown in Figures 2-4 and teaches controlling penetration at the yarn level. In fact DeLong at 4:14-25 teaches 
“Image C shows that the outer portion of each thread has been fused to its neighbors. Image D shows that individual fibers that make up each thread are also welded together and contribute to the treated coil's enhanced rigidity. 
1. Important Fiber Welding Variables 
 In addition to the choice of solvent and the type of material treated, three process variables principally determine the outcome of the welding process: time (of treatment), temperature (of treatment), and the concentration of solvent (ratio of solvent to treated material). The impact of each variable is described in the examples that follow.”
Applicant argues DeLong does not teach FVR since DeLong teaches welding of fibers and not yarns.  Figures 3 and 4 clearly demonstrate DeLong teaches welding of yarns. This is also shown at 4:14-17 of DeLong wherein DeLong refers to yarns as threads which are made up of fibers. As shown in Figure 5 as well, DeLong teaches treatment of cloth which is composed of yarns. Therefore, it is abundantly clear DeLong does on fact teach welding of yarns.
Applicant argues DeLong does not teach the claimed FVR. As set forth above, Delong et al. teach conditions such as the amount and placement of solvent, as well as time, temperature, and pressure control the extent to which neighboring fibers are fused and teach them as results effective variables and as such it would have been obvious to one of ordinary skill in the art to arrive at the claimed fiber volume ratio of the first portion is greater than a fiber volume portion of the second portion and the claimed first portion percentage of a radius of the welded yarn along a generally radial cross section through routine experimentation given the teachings of DeLong et al. in order to control the degree of the welding and location as desired in order to affect fiber properties. 
Since the instant specification is silent to unexpected results, the specific  fiber volume portion of the first and second portions and the claimed first portion percentage of a radius of the welded yarn along a generally radial cross section is not considered to confer patentability to the claims. As the fiber volume portion of the first and second portions and the claimed first portion percentage of a radius of the welded yarn along a generally radial cross section is(are) variable(s) that can be modified, among others, by adjusting  the degree of welding,  the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the  fiber volume portion of the first and second portions and the claimed first portion percentage of a radius of the welded yarn along a generally radial cross section in DeLong et al. to obtain the desired fiber volume portion of the first and second portions and the claimed first portion percentage of a radius of the welded yarn along a generally radial cross section (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
Prior Cited but not used in Rejection
PG Pub. 2014/0186579
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Mckinnon/Examiner, Art Unit 1789